Title: To James Madison from William Tatham, 14 December 1811
From: Tatham, William
To: Madison, James


Sir,
December 14th. 1811, Norfolk.
The inclosed offer to the people of Norfolk, in whom I have not yet found those boasted patriotic virtues which I have too often felt their deficiency in, will shew you how my time has been occupied since I had last the pleasure of seeing you in Washington.
Twelve months ago I left Harbour Island with a view to be with you before the meeting of Congress (I mean the last of October 1810), but am still purse bound in this port, with the finest Model of a boat which has been seen here; designed for the service refered to in the inclosed printed paper. From the calculations I am enabled to make, with the assistance of a respectable boat builder, at the Norfolk prices as a medium for the U. States, I think I can engage to furnish Boats of thirty five feet long, seven feet wide, with Arm Chests Lockers &c, completely fitted for sea, river, or over land, service, at three hundred dollars each: each boat to carry sixteen Men & their Officers, capable of evolutions by land or by water, & to be delivered at stations along the coast.
Such a System of Military movements along our Maritime frontier, & on the Lakes of Canada, must render every Enemy contemptible; and will greatly reduce the Armies necessary to defend our numerous peninsulas, in numbers; and relieve our Troops from the fatigue of marching & counter marching: giving always an advantage in attack, defence, pursuit, or retreat; because we shall be thus rendered so completely amphibuous that none can anticipate, or guard against our motions.
Now One thousand Boats, conveyed with great ease by the Men themselves, (for two men carried my boat to the water this week, at some distance) when placed on their carriages, which a child can move, will accommodate sixteen thousand effective Troops; and five hundred more, I presume, with Eight thousand Men, will be enough for the Lakes and western service. Twenty four thousand men thus equipped, can speedily rendezvous at any point on the Continent; taking the route, as it falls out, by sea by rivers or by land. The cost will be four hundred & fifty thousand dollars; for which sum, I will engage, giving security for advances to effect my contract, as I need them by instalments.
Thus we save our waggonage, pack horses, and numerous items of wear & tear; and have the only men on earth who can manage this vehicle. In this particular, it may perhaps be a piece of new and valuable information that, although I manage my boat at ease, when entirely alone & at nearly the close of my sixtieth Year, this is not safe for sailors to attempt; nor are any but persons taught in our district competent to avoid destruction in them; although our people relieve wrecks at sea with perfect safety, & in the heaviest gales.
I have persevered in my topographical surveys, & have lately made considerable acquisitions, though unassisted by government since Eighteen hundred & seven; and opposed by ignorance & vulgar prejudice. I have much to communicate, if ever I am able to reach you; and I am tempted to believe that your letter of the 10th. May 1810 is an ample assurance that I shall be permitted to complete a demonstration of the several principles & improvements I have heretofore hinted; that government will aid me in finishing the hydrographic deficiencies I shall point out to them; and that I shall be ultimately compensated fairly for a surrender of my acquisitions to public use, in spite of such flatterers knaves & sycophants as are wont to croud to the footstool of men in power, and may have happened, for selfish ends, to have crawled between my exertions and the interests of their country. I have the honor to be, sincerely, Yours with high consideration
Wm Tatham
